Case 9:18-cv-80176-BB Document 573-21 Entered on FLSD Docket 06/10/2020 Page 1 of 3

From: Craig S Wright

Sent: Tuesday, October 27, 2015 12:40 PM
To: Stefan Matthews; Ramona Watts
Subject: FW: This week

Re Dave-

From: dave@davekleiman.com

Sent: Tuesday, 22 May 2012 11:07 PM

To: Craig S Wright

Subject: RE: This week

Craig

It will be OK. Rant. The trusts are all good and even if they bankrupt you, the plan is in place and the alter ego you hate can save you.
The Seychelles have no ties to Oz. They have nothing they can retrieve if they win. If they lose, we start it all going.

Dave

 

 

From: Craig S Wright
Subject: This week
Date: Tue, 22 May 2012 09:45:31 +1000

Dave,
A recycled rant. | have done the same to Ramona.

It is not a Zood several weeks from now. Tomorrow | have the AAT and then teaching. Tonight changes and writing. Thursday, webinars and more. | return a week from now even
busier. The following few months are basically hell with less heat.

CSU wants to expand what | can do and also have a backup, so they have moved me to a subject I do not like much from one | started and love next semester. 1am not teaching the
ethical hacking class next semester, but rather 1 am teaching Windows domain management (A subject | know but find boring). Knowing | have te spend the next 4 months from
when [return doing something | do not enjoy far less than | thought adds little to removing my stress.

i have missed my deadline with Hakin9 and will miss the journal for the first time in 9 months. | know | will not have time at all over the weekend to write, so | have until Thursday
night to finish editing 172 pages for Bob and the book chapters. This is a hard deadline and | cannot miss it. Right now, | have 168 pages to go.

iam stressed right now. FUCKING ARGHHHH!

I still have not started reviewing my slides and 1 am no closer with the work for FASV. They have no real idea what, but it could be a way to help with funds as | find a means to make
a Bitcoin exten sion that cannot be lost. One that is money you do not lose when you die, but is still all Bitcoin is. They still crap all over my paper and dismiss it. Bloody academic
cryptographers. The Blockchain is better than they will ever do and they all fucking dismiss it. Fucking Scheiner stole my early ideas now the prick shits all over the new ones. One
day.

The meeting with the AAT should have occurred weeks ago, but the ATO have stalled and put it off. John has all the materials and the ATO are simply BS‘ing again. It costs me money
and in a way | guess they want to get a result through attrition rather than honesty. They will drain all | have if they can. We do not touch the trusts. Not yet. Not even for this. ONE
DAY, they will change the world. Not millions, not billions. if lam right, they will be trillions and let them try shit on us then. FUCKING DICKS. Bloody lying ATO cock sucking
bastards! They lost evidence and use my temper against me. | hate their lies. | did everything right and | am STILL punished.

tam not spending time with family. | fail to talk with you Dave other thasn rants and work. | am sorry, but 1 have nothing much more than rants and work. This drives me.

I need more time. | need to have time to do what it takes.

| would sell my grandmother for banking code. 1 am not getting what | need. i have been doing core banking reviews and these help with the middle wear and the process, but | NEED
code. NO TIME. NO access and a fucking recalcitrant bloody tax office who thinks | am the anti-christ.

i need a way to get something soon. | need an ERD at least. { will work for a bloody bank if | need to. | have friends in the Commonwealth Bank here, but | just want source code. Why
is it so hard to get? And again, it is the bloody ATO. They have made it so fucking hard with the closing of my companies.

Craig

DEF_00013808
Case 9:18-cv-80176-BB Document 573-21

From: Craig S Wright

Sent: Saturday, March 1, 2014 5:42 AM

To: 'Craig Wright’ <craig@rejbr.org>

Subject: RE: IFIP-WG11.9 CFP

Attachments: image001 jpg, image002 jpg: image003 jpg

SysUserProp: 88334F2CCA0D8E5 1C8530404366F9B82

Your eyes arly - to discuss.

Entered on FLSD Docket 06/10/2020 Page 2 of 3

 

From: Craig Wright [mailto:craig@rcjbr.org]

Sent: Wednesday, 10 October 2012 4:55 PM

To: Dave Kleiman [mailto:dave@davekleiman.com]
Subject: FW: IFIP-WG11.9 CFP

We need to discuss the trsut and work out what the fuck we are doing with it all.

So, a good tax deductible way to have a visit and also write a paper.

Dr. Craig Wright LLM GSE GSM GSC MMiT MNSA MinfoSec CISSP/ISSMP CISM CISA

RCIBR.org
Tat +612 8003 7553 | Mobile: + $1 417 683914

 

Sent: Wednesday, 10 October 2012 4:48 PM
To: Craig Wright <craigswright@acm.org>
Subject: FW: IFIP-WG11.9 CFP

What do you think?

woreee Forwarded Message

> CALL FOR PAPERS

>

> Ninth Annual IFIP WG 11.9 International Conference on Digital
> Forensics

>

> National Center for Forensic Science

> University of Central Florida

> Orlando, Florida, USA

> January 28-30, 2013

>

 

 

>
>
> The IFIP Working Group 11.9 on Digital Forensics (www.ifip119.org) is
> an active international community of scientists, engineers and

> practitioners dedicated to advancing the state of the art of research

> and practice in digital forensics. The Ninth Annual IFIP WG 11.9

> International Conference on Digital Forensics will provide a forum for

> presenting original, unpublished research results and innovative ideas related to the extraction, analysis and
> preservation of all forms of electronic evidence. Papers and panel proposals

> are solicited. All submissions will be refereed by a program

> committee comprising members of the Working Group. Papers and panel
> submissions will be selected based on their technical merit and

> relevance to IFIP WG 11.9. The conference will be limited to

> approximately sixty participants to facilitate interactions between

> researchers and intense discussions of critical research issues.

> Keynote presentations, revised papers and details of panel discussions
> willbe published as an edited volume the ninth in the series entitled Research Advances in Digital Forensics (Springer)
> in the summer of 2013. Revised and/or extended versions of selected papers

> from the conference will be published in special issues of one or more
> international journals.

>

> Technical papers are solicited in all areas related to the theory and
> practice of digital forensics. Areas of special interest include, but

> are not limited

> to:

>

> Theories, techniques and tools for extracting, analyzing and

> preserving digital evidence

> Network and cloud forensics

> Embedded device forensics

> Digital forensic processes and workflow models

> Digital forensic case studies

> Legal, ethical and policy issues related to digital forensics

>

 

 

VV

DEF_00028003
Case 9:18-cv-80176-BB Document 573-21 Entered on FLSD Docket 06/10/2020 Page 3 of 3

> Conference Deadlines

>

> Paper /Panel Submission: October 15, 2012

>

> Notification of Acceptance: November 15, 2012
>

 

>

 

>

> Instructions for Authors

>

> Technical Papers: All technical paper submissions (in .pdf format)

> should be submitted using the EasyChair System

> (www.easychair.org/account/signin.cgi?conf=ifipwg1192013).

> Manuscripts should be in English and not longer than 20 pages (typed
> double-spaced format in a 12-point font) or equivalent. Each

> submission should have a cover page with the titles, names and

> addresses (including e-mail addresses) of authors, an abstract of

> approximately 200 words, and a list of keywords. Please contact the

> include a one-page description of the topic, along with the name and
> address (including e-mail address) of the organizer, and a list of proposed panelists.
>

 

>

 

>

> General Chair: Mark Pollitt (Daytona State College , USA )

>

> Program Chairs: Gilbert Peterson (Air Force Institute of Technology,
> USA ); Sujeet Shenoi ( University of Tulsa, USA)

>

> Technical Committee:

> Nicole Beebe, University of Texas San Antonio; Jonathan Butts, Air

> Force Institute of Technology; KP Chow, The University of Hong Kong;
> Philip Craiger, Daytona State University; Fred Cohen, California

> Sciences Institute; Mark Davis; Stephen Flowerday, University of Fort
> Hare; Yong Guan, lowa State; Patrick Juola, Duquesne University; Gary
> Kessler, Embry-Riddle Aeronautical University; Jigang Liu,

> Metropolitan State University; Michael Losavio, University of

> Louisville; Martin Olivier, University of Pretoria; Vassil Roussev,

> University of New Orleans; Bradley Schatz, Schatz Forensics; Hein

> Venter, University of Pretoria;

>

 

>

 

>
> [Apologies for multiple postings]

oo End of Forwarded Message

DEF_00028004
